Order entered October 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01358-CV

                                    JUAN CRUZ, Appellant

                                                V.

                      DEUTCHE BANK NATIONAL TRUST, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-04351-C

                                            ORDER
       Appellant’s brief was originally due on May 7, 2015. After granting appellant three

extensions, he filed a brief on August 7, 2015. On August 14, 2015, we informed appellant that

his brief was deficient and instructed him to file an amended brief correcting the deficiencies

within ten days. Instead of filing an amended brief, appellant filed a motion for an extension of

time on August 24, 2015. In this motion, appellant stated that he had contacted one attorney but

was also looking into “a more cost effective option but hopes that the extension will help him

financially afford [the attorney’s] fees.” We granted appellant an extension of time to file an

amended brief to October 9, 2015.

       On October 9, 2015, appellant filed another extension motion instead of an amended

brief. It is this motion that is currently before the Court. In his motion, appellant explains that
he “finally was accepted by the Legal Aid Office in Dallas County to receive legal aid.” He

states:

          They are in the middle of assigning an attorney to his case and to help him amend
          the brief. We met with them on 10/1/15 with paralegal, Carmen Perales, so that
          they could receive the paperwork on this case. However, they have not had enough
          time to complete the brief but will assign him an attorney to his case upon an
          extension.

Appellant requests a forty-five day extension. We GRANT appellant’s motion. Appellant shall

file a brief by NOVEMBER 23, 2015. We caution appellant that no further extension of time

will be granted without extraordinary circumstances.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE